DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Regarding claim 1, the limitation “a noise detection unit installed within the soundproof booth and configured to detect an operation noise of …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “noise detection unit” coupled with functional language “a noise detection unit installed within the soundproof booth and configured to detect an operation noise of …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a noise detection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a noise detection unit installed within the soundproof booth and configured to detect an operation noise of …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a noise detection unit installed within the soundproof booth and configured to detect an operation noise of …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 3, the limitation “a noise detection unit installed … and configured to detect an operation noise of …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “noise detection unit” coupled with functional language “a noise detection unit installed … and configured to detect an operation noise of …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a noise detection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a noise detection unit installed … and configured to detect an operation noise of …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a noise detection unit installed … and configured to detect an operation noise of …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 11, the limitation “a noise detection unit … to detect an operation noise of …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “noise detection unit” coupled with functional language “a noise detection unit … to detect an operation noise of …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a noise detection unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a noise detection unit … to detect an operation noise of …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a noise detection unit installed … to detect an operation noise of …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1, 3 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 4 - 6, 8-10 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 3.
Claims 12-14 and 17 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 11.


If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 9-14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a noise detection unit installed within the soundproof booth and configured to detect an operation noise of …”;. The term “configured to detect an operation noise of” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting an operation noise of; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting an operation noise of. Thus, for these reasons, the phrase “configured to detect an operation noise of” renders claim 1 indefinite.

Claim 3 recites the limitation “a noise detection unit installed … and configured to detect an operation noise of …”;. The term “configured to detect an operation noise of” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting an operation noise of; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting an operation noise of. Thus, for these reasons, the phrase “configured to detect an operation noise of” renders claim 3 indefinite.

Claim 11 recites the limitation “a noise detection unit to detect an operation noise of …”;. The term “to detect an operation noise of” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of detecting an operation noise of; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of detecting an operation noise of. Thus, for these reasons, the phrase “configured to detect an operation noise of” renders claim 11 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE HYUN SEA (International Application #KR 101613898; translation provided by the examiner; hereinafter Lee) in view of CHO GYO WOON (International Application # KR 101793645; translation provided by the examiner; hereinafter Cho).
Regarding claim 1, Lee teaches an apparatus for inspecting seat motor noise (abstract teaches an apparatus for inspecting power seat noise; power implies powering a motor), the apparatus comprising: 
5a soundproof booth (par.18 teaches soundproof booth) provided on a transfer path (par.22 teaches transfer path with movement along conveyors#22 and #24) of a seat assembly (par.22 teaches power seats 38 and 40 as seat assembly) and along a transfer direction of the seat assembly (par.22 teaches transfer path with movement along conveyors#22 and #24, which inherently teaches a transfer direction);  
a power supply portion provided within the soundproof booth and configured to apply power to respective seat motors of the seat assembly (par.17 teaches a power supply portion as a connector applying power to each seat motor/electric device);
a noise detection unit installed within the soundproof booth and configured to detect an operation noise of the seat motors (par.23 teaches noise detection unit comprising sound level meters 34 and 36, which are configured to detect an operation noise of the seat motors); and 
a controller (par.22 teaches diagnostic machine as controller) configured to determine whether the seat motors are defective in noise based on comparison of noise data detected by the noise detection unit to predetermined reference data (par.22 teaches determining defects-based comparison data to predetermined reference data).
Lee fails to teach 
installed with an opening/closing door at both sides 

Cho does teach installed with an opening/closing door (par.11 teaches opening and closing means of the entrance and exit; meaning there’s a something opening/closing a path i.e. a door) at both sides (par.17 teaches mounting on both sides)
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Lee to include the teachings of Cho; which would provide an embodiment for the construction of a vehicle power seat inspection line as disclosed by Cho(par.9).

Regarding claim 2, Lee in view of Cho teaches the apparatus of claim 1, wherein the noise detection unit comprises: 
a microphone positioned at a rear bottom center portion of the seat assembly and configured to obtain the noise data according to the operation of the seat motors (Cho par.42 and fig.2 teaches a microphone 26 which is situated at the rear bottom center of the seat assemble; microphones obtain noise data by design); and 
20a vibration sensor configured to contact a lower end central portion of the seat assembly and to acquire vibration data according to the operation of the seat motors (Cho par.42 discloses a vibration sensor; fig.2 discloses vibration sensor described in par.42 as #27, which is shown to contact a lower end central portion of the seat assembly).


Regarding claim 11, Lee teaches a method for inspecting seat motor noise of a seat assembly (abstract discloses method of diagnosing seat motor noise of vehicle power seats; power seats inherently teaches a motor) being transferred in a line (par.25 teaches vehicle inspection line, which inherently teaches transfers) along a predetermined transfer path (par.24 teaches conveyor 22 and 24 which have predetermined transfer paths by design), the method comprising: 
20inserting at least one seat assembly into a soundproof booth (abstract and par.13 teaches inserting power seats in a soundproof booth), the at least one seat assembly being loaded on a seat loading jig and being transferred together with the seat loading jig along the predetermined transfer path (par.16 teaches jigs 70 and 72 being transported/transferred together with the power seats) through a conveyor (par.12 teaches conveyors 22 and 24);
moving a power supply portion forward toward the at least one seat 26assembly to supply power to seat motors of the at least one seat assembly (par.17 teaches a power supply portion as a connector applying power to each seat motor/electric device; par.17 also teaches moving a portion of the power unit, which consist a connector, toward the power seats through a conveyor); 
moving a noise detection unit toward the at least one seat assembly (par.22 teaches moving noise detection unit in soundproof booth, comprising sound meter 34 and 36, toward a power seat assembly through a conveyor. Par.22 also teaches seat assembly moving toward diagnostic machine, which could have a nose detection unit in order to perform the function) to detect an operation noise of respective seat motors (par.23 teaches noise detection unit comprising sound level meters 34 and 36, which are configured to detect an operation noise of each of the seat motors), and noise data (par.23 teaches noise detection unit comprising sound level meters 34 and 36 which collect noise data) to a controller (par.22 teaches diagnostic machine as controller);and
determining whether the seat motors are defective in noise based on comparison of the noise data to predetermined reference data (par.22 teaches determining defects-based comparison data to predetermined reference data).

Lee fails to teach outputting
Cho does teach outputting (par.54 teaches outputting data through a connector).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Lee to include the teachings of Cho; which would provide an embodiment for the construction of a vehicle power seat inspection line as disclosed by Cho(par.9).

Regarding claim 14, Lee in view of Cho teaches the method of claim 11, wherein, in the moving of the power supply portion, the power supply portion is connected to a power supply connector of the seat loading jig electrically connected to the seat motors of the at least one seat 27assembly (Lee par.17 teaches a power supply portion as a connector applying power to each seat motor/electric device; par.17 also teaches moving a portion of the power unit, which consist a connector, toward the power seats through a conveyor).

Regarding claim 15, Lee in view of Cho teaches the method of claim 11, wherein, in the moving of the noise detection unit, a microphone of the noise detection unit is positioned to a rear bottom center 5portion of the at least one seat assembly to obtain the noise data according to the operation of the seat motors and then the noise data are output to the controller (Cho par.42 and fig.2 teaches a microphone 26 which is situated at the rear bottom center of the seat assembly; microphones obtain noise data by design).

Regarding claim 16, Lee in view of Cho teaches the method of claim 15, wherein, in the moving of the noise detection unit, a vibration sensor of the noise detection unit contacts each of both lower 10end central portions of the at least one seat assembly to acquire vibration data according to the operation of the seat motors and then the vibration data is output to the controller (Cho par.42 discloses a vibration sensor; fig.2 discloses vibration sensor described in par.42 as #27, which is shown to contact both lower end central portions of the seat assembly; par.42 teaches acquiring vibrational data; par.54 teaches outputting data through a connector).

Regarding claim 17, Lee in view of Cho teaches the method of claim 11, wherein, in the determining of whether the 15seat motors are defective, whether the seat motors are defective in noise is displayed through a display (Cho par.41 teaches a CCTV for displaying and confirming the inspection process).
Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not suggest, in combination with the rest of the limitation of claim 3,
“… a tag reader installed in a supporting member of the conveyor and configured to receive an output signal of a smart tag attached to the seat loading 10jig; …”.
Claims 4-10 would also be allowable due to their dependence on claim 3.

Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art does not suggest, in combination with the rest of the limitation of claim 11,
“… in the inserting of the at least one seat assembly into a soundproof booth, a smart tag storing vehicle type 10information is attached to the seat loading jig.”
Claim 13 would also be allowable due to their dependence on claim 12.

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
SU, SHENG-PIN et al. TW I754384 B is a noise measuring device includes a soundproof box, an audio recording device, a holder and a drive device. The audio recording device is disposed in the soundproof box. The holder is disposed on the soundproof box and is configured to hold a test object. The drive device is connected to the soundproof box and is configured to rotate the soundproof box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867